Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 1 of 12 PageID 3243



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 v.                                                          Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

        Defendant.
                                                      /

         PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF DOCUMENTS

                              AND REQUEST FOR SANCTIONS

        Plaintiffs, The Hurry Family Revocable Trust, Scottsdale Capital Advisors Corporation

 (“Scottsdale”), and Alpine Securities Corporation (“Alpine”) (collectively “Plaintiffs”), pursuant

 to Rule 37 of the Federal Rules of Civil Procedure, move to compel amended discovery

 responses and the production of documents from Defendant Christopher Frankel (“Defendant”).

                                        INTRODUCTION

        Since this action commenced, Defendant has failed to abide by his discovery obligations.

 Even after Plaintiffs brought two motions to compel, and after the Court ordered the parties to

 further meet and confer on two separate occasions, and after the parties seemingly reached a

 compromise regarding Defendant’s failure to produce documents, and after Defendant

 represented that he, in fact, produced responsive documents, Defendant failed and refused to

 produce responsive documents.

        Plaintiffs have tried to resolve all discovery issues cooperatively and without Court

 intervention, only to discover that Defendant has wrongfully withheld responsive non-privileged

 documents and made false representations in his discovery responses. But for documents

                                                 1
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 2 of 12 PageID 3244




 received from third parties in response to subpoenas, Plaintiffs never would have learned about

 Defendant’s ongoing discovery abuses:

        1.      Defendant falsely represented in discovery responses that he produced all

 documents in his possession that contain information about Plaintiffs.

        2.      Defendant failed to produce all documents and communications that referred to,

 used, incorporated or attached information related to Plaintiffs after first stonewalling Plaintiffs’

 requests for same for six months and then expressly agreeing to produce such documents.

        Defendant cannot be rewarded for making false representations, obstructing the

 production of responsive documents that may be dispositive of the case, and then running out the

 clock on discovery. Therefore, this Motion seeks (1) the immediate production of all documents

 Defendant has wrongfully withheld, despite representations that he has produced or would

 produce such documents, (2) an exclusionary order precluding Defendant from testifying or

 offering any evidence on issues for which he previously failed to produce documents, (3) adverse

 inferences in Plaintiffs’ favor on topics pertaining to withheld documents, and (4) reimbursement

 of reasonable fees and costs incurred by Plaintiffs in responding to Defendant’s numerous

 discovery abuses and in bringing this motion.

                                          BACKGROUND

                 Defendant’s History of Obstruction and False Representations

        This action arises from Defendant’s unlawful use of confidential information obtained

 from Plaintiffs to destroy their businesses, abscond with their clients, and unfairly compete with

 Plaintiffs. (See Second Amended Complaint (“SAC”), Dkt. 61, ¶ 1).

        On January 15, 2019, Plaintiffs served their First Set of Requests for Production of

 Documents upon Defendant.

        On February 1, 2019, Defendant produce more than 2,000 pages of documents and

 represented in his initial disclosures, “Frankel has produced with this disclosure all of the

 plaintiffs’ documents in his possession.” (Susman Decl. ¶ 4, Exh. 1).



                                                   2
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 3 of 12 PageID 3245




        On February 14, 2019, Defendant served his Responses to the First Request for

 Production. Defendant failed and refused to produce documents responsive to Request nos. 3, 4,

 9, 10, and 11. In Response to Request no. 14, Defendant represented that he produced “all

 documents that contain information about Plaintiffs” with his initial disclosures. (Susman

 Decl. ¶ 5, Exh. 2).

        On February 27, 2019, Plaintiffs sent a good faith letter to Defendant, explaining that his

 responses and objections to Request nos. 3, 4, 9, 10, and 11 were insufficient under Rule 34 of

 the Federal Rules of Civil Procedure and the Court’s handbook on discovery practice, Middle

 District Discovery.

        On March 7, 2019, Plaintiffs’ counsel and counsel for Defendant had a telephone

 conference to address Defendant’s deficient discovery responses. Despite Plaintiffs’ detailed

 explanation regarding the deficiencies, Defendant refused to amend any of his responses to the

 Plaintiffs’ First Request for Production. The understanding of the parties was memorialized by

 counsel for Plaintiffs in an email dated March 7, 2019.

        On March 26, 2019, Plaintiffs filed their First Motion to Compel Responses and

 Production of Documents from Defendant. (Dkt. 41).

        At the May 7, 2019, hearing on Plaintiffs’ First Motion to Compel, Magistrate Judge

 Christopher P. Tuite ordered the parties to continue their meet and confer efforts after Plaintiffs

 filed their Second Amended Complaint. (Dkt. 58).

        On May 10, 2019, Plaintiffs filed their Second Amended Complaint. (Dkt. 61).

        On June 7, 2019, Defendant served his supplemental responses to the request for

 production. Defendant’s responses, however, again contained only objections to Request Nos. 3,

 4, 9, 10, and 11.

        The parties engaged in several meet and confer conversations, but Defendant refused to

 provide responsive documents. (Dkt. 78 & 82).

        On July 3, 2019, Plaintiffs filed a Second Motion to Compel Responses and Production

 of Documents from Defendant. (Dkt. 92).

                                                  3
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 4 of 12 PageID 3246




        On July 22, 2019, Magistrate Judge Tuite ordered the parties to confer in good faith by

 the close of business on July 24, regarding a reasonable subject-matter limitation on Plaintiffs’

 requests for production of documents. (Dkt. 100).

        On July 24, 2019, the parties submitted a joint notice to the Court stating their agreement

 to limit the scope of Request Nos. 9, 10, and 11. (Dkt. 101).

                              Defendant Failed to Produce Documents

        Despite Defendant’s representations on February 14, 2019 that he already produced “all

 documents that contain information about Plaintiffs” and his agreement on July 24, 2019 to

 produce all documents and communications pertaining to his “attempts, inquiries, preparations,

 or desire to purchase any broker dealer . . . to the extent such documents and/or communications

 referred to, used, incorporated or attached any information of or related to” Plaintiffs, he did not

 do so, as demonstrated by documents received from third parties.

        In response to a subpoena served upon it by Plaintiffs, third party Koonce Securities,

 LLC (“Koonce”) produced three (3) emails Defendant sent and one (1) email Defendant received

 that included an Excel spreadsheet of all Alpine’s trade runs for two days (the “Trade Blotter”).1

 (Susman Decl. ¶¶ 6, 7 Exhs. 3-6).

        In response to a subpoena served upon it by Plaintiffs, the Financial Industry Regulatory

 Authority (“FINRA”) produced two (2) emails it received from Defendant in which he

 forwarded privileged communications with counsel regarding proposed fees, including two (2)

 spreadsheets with proposed changes to Alpine’s correspondent fees and customer fees. (Susman

 Decl. ¶¶ 9, 10 Exhs. 7, 8)

        Defendant did not produce any of the foregoing responsive documents in discovery.

 (Susman Decl. ¶¶ 8, 11).


 1
   Although Defendant admitted receiving the Trade Blotter from an Alpine employee after his
 employment terminated (Dkt. 116; Defendant depo. trans. 152:13-153:19), he conspicuously did
 not produce the email from said employee in which Defendant received the Trade Blotter
 (Susman Decl. ¶ 8), which raises further concerns about documents being wrongfully withheld
 by Defendant.
                                                   4
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 5 of 12 PageID 3247




                                           ARGUMENT

                                          Legal Standard

        Rule 37 of the Federal Rules of Civil Procedure permits a motion against any party that

 “fails to comply with its obligation to respond to discovery as required by Rule 26.” “The party

 who resists discovery bears the burden of showing the grounds for its objection with specificity.”

 Nat'l Labs., LLC v. United Healthcare Grp., Inc., No. 17-CV-81178, 2018 WL 8334568, at *1

 (S.D. Fla. June 26, 2018) (citing Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982)).

        “Even in the absence of a discovery order, a court may impose sanctions on a party for

 misconduct in discovery under its inherent power to manage its own affairs.” Residential

 Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106–07 (2d Cir. 2002) (citing DLC

 Management Corp. v. Town of Hyde Park, 163 F.3d 124, 135–36 (2d Cir. 1998); Chambers v.

 NASCO, Inc., 501 U.S. 32, 43 (1991)). “Rule 37 sanctions are intended to prevent unfair

 prejudice to the litigants and insure the integrity of the discovery process.” Gratton v. Great

 American Communications, 178 F.3d 1373, 1374 (11th Cir. 1999).

      Defendant Falsely Represented That He Produced “All Documents That Contain

                                  Information About Plaintiffs”

        In his initial disclosures on February 1, 2019, Defendant represented that he produced

 “all of the plaintiffs’ documents in his possession.” (Susman Decl. ¶ 4 Exh. 1). In his discovery

 responses on February 14, 2019, Defendant represented that he produced “all documents that

 contain information about Plaintiffs”. (Susman Decl. ¶ 5 Exh. 2). These representations are

 demonstrably untrue, as third party FINRA produced emails it received from Defendant

 containing Alpine’s internal communications and proposed customer and correspondent fee

 schedules that Defendant did not produce. (Susman Decl. ¶¶ 9-11 Exhs. 7, 8). Similarly, third

 party Koonce produced emails to and from Defendant that contained the Trade Blotter that

 Defendant did not produce. (Susman Decl. ¶¶ 6-8 Exhs. 3-6).

        Therefore, Defendant’s representations in his discovery responses were false.



                                                  5
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 6 of 12 PageID 3248




        In the meet and confer process regarding this motion, Defendant’s counsel attempted to

 excuse Defendant’s false representations by arguing that (1) the search protocols Defendant used

 did not retrieve the responsive documents, (2) the documents at issue are not confidential, and

 (3) it is past the discovery deadline. These arguments are baseless.

        First, Defendant stated on February 14, 2019 in response to RFP no. 14, which requested

 “All Documents that contain information about Plaintiffs that You have in Your possession,

 custody, or control” that “All such documents have been produced with Frankel’s initial

 disclosures.” Defendant’s discovery response is categorically false, as Defendant did not

 produce “all documents that contain information about Plaintiffs.” Moreover, in response to

 RFP no. 14, Defendant did not hedge or qualify his response by referring to search protocols he

 may have used to retrieve responsive documents. Defendant was unequivocal in his response on

 February 14, 2019, and Plaintiffs justifiably relied on his representations.

        Second, whether or not the documents and communications that Defendant failed to

 produce are confidential is wholly irrelevant. Plaintiffs requested “all documents that contain

 information about Plaintiffs”, and Defendant stated that he produced “all such documents.”

 Plaintiffs did not limit their request to confidential documents, and Defendant did not limit his

 response to confidential documents.

        Third, the operative Case Management and Scheduling Order (Dkt. 29) did not set a final

 date for bringing a motion to compel or a motion for sanctions. Instead, the Scheduling Order

 set December 16, 2019 as the deadline for “all other motions” besides those listed therein.

 Moreover, as described herein, Defendant previously wasted more than six months trying to run

 out the clock on Plaintiffs’ earlier motions to compel, which were not resolved until two weeks

 before the close of discovery. Defendant should not be rewarded for his dilatory tactics or his

 discovery abuses.




                                                  6
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 7 of 12 PageID 3249




  After Stonewalling Plaintiffs’ Discovery Requests for Months, Defendant Failed to Produce

                               Documents He Agreed to Produce

        Plaintiffs served their initial requests for production on Defendant in January 2019. For

 more than six months, Defendant refused to produce entire categories of responsive documents.2

 Finally, on July 24, 2019, Defendant agreed to produce documents responsive to RFP nos. 9 and

 10, to the extent such documents referred to, used, incorporated or attached any information

 related to Plaintiffs. Notwithstanding Defendant’s epic stonewalling of discovery for six months,

 and his eventual agreement to produce documents, Defendant failed and refused to produce

 responsive documents. (Susman Decl. ¶¶ 6-11 Exhs. 3-8).

        The documents Plaintiffs received from Koonce were clearly responsive to RFP nos. 9

 and 10, yet Defendant did not produce said documents. Plaintiffs literally wasted six months

 trying to obtain documents from Defendant, only to have Defendant agree to produce categories

 of documents and then not do so.

                   Defendant’s Discovery Abuses Have Prejudiced Plaintiffs

        It is hard to overstate the effect of Defendant’s discovery abuses.

        On February 1, 2019, Defendant represented that he produced all of Plaintiffs’ documents

 in his possession, and on February 14, 2019, Defendant represented that he had produced all

 documents that contain information about Plaintiffs with his initial disclosures. (Susman Decl.

 ¶¶ 4, 5 Exhs. 1, 2). These representations were knowingly false when they were made. Just one

 week earlier, on January 24, 2019, Defendant sent emails to FINRA that contained Plaintiffs’

 documents and that contained information about Plaintiffs. (Susman Decl. ¶ 10 Exhs. 7, 8).

 Less than three months earlier, Defendant sent and received emails that contained the Trade

 Blotter (Susman Decl. ¶ 7 Exhs. 3-6)—a document that Defendant illegally received from an


 2
  Defendant refused to produce documents responsive to RFP no. 9 (“All Documents and
 Communications that pertain to Your attempts, inquiries, preparations, or desire to purchase any
 broker-dealer since August 1, 2018) and RFP no. 10 (“All Documents and Communications
 between You and any broker-dealers that you have considered purchasing since August 1,
 2018”).
                                                 7
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 8 of 12 PageID 3250




 Alpine employee that showed all of Alpine’s trade runs for two consecutive days. Had Plaintiffs

 known about these communications (including the fact that Defendant sent privileged

 communications to FINRA), it likely would have changed the entire trajectory of this case, as

 Plaintiffs may have pursued other claims against Defendant, sought additional discovery, and

 requested leave to add other parties to the action.

        Similarly, Defendant’s stonewalling of discovery, followed by his failure to produce

 responsive documents to the narrowed discovery requests, is the very definition of bad faith.

 RFP nos. 9 and 10 expressly requested documents and communications related to Defendant’s

 misuse of Plaintiffs’ confidential information, and even after Defendant agreed to produce

 responsive documents, he failed to do so.

        Defendant’s discovery abuses have poisoned this action by forcing Plaintiffs to guess

 which third parties to serve discovery upon; delayed Plaintiffs’ ability to serve discovery on third

 parties; and overall denied Plaintiffs the ability to uncover the truth regarding Defendant’s

 underlying bad acts. See Tehan v. U.S. ex rel. Shott, 382 U.S. 406, 416 (1966) (“The basic

 purpose of a trial is the determination of truth”); Tate v. Yenoir, 537 F. Supp. 306, 310 (E.D.

 Mich. 1982) (“The purpose of a trial is fact finding; its goal is truth.”).

            Defendant Should Be Compelled To Produce All Responsive Documents

        Defendant should be compelled to immediately produce all non-privileged documents

 and communications regarding Plaintiffs and each of them. Because Defendant previously

 represented that he produced all documents that contain information about Plaintiffs when he, in

 fact, did not do so, the search should be conducted by an independent third party at Defendant’s

 expense. Only in this manner, will Plaintiffs obtain the documents they need—and which

 Defendant falsely represented to have produced more than ten months ago.

                               The Court Should Sanction Defendant

        There is simply no excuse for Defendant’s discovery abuses. Notwithstanding that

 Defendant and his counsel have a solemn duty to make honest, complete, and non-evasive

 discovery disclosures in the first instance (Fed. R. Civ. Proc. 26(g)), Defendant knowingly made

                                                    8
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 9 of 12 PageID 3251




 false representations and stonewalled Plaintiffs’ attempts to obtain information necessary for

 prosecuting their claims. Defendant should not be rewarded for succeeding in his goal of

 preventing Plaintiffs’ timely access to discovery.

        “Rule 37 sanctions are intended to prevent unfair prejudice to the litigants and insure the

 integrity of the discovery process.” Gratton v. Great American Communications, 178 F.3d 1373,

 1374 (11th Cir. 1999). It is well settled that “a party’s failure to bring forth evidence within his

 control, or to explain such omission, warrants an inference that the evidence, if proffered, would

 be unfavorable to his cause.” Morowitz v. United States, 15 Cl. Ct. 621, 631 (1988) (citing

 Interstate Circuit, Inc. v. United States Dept. of Treasury, 306 U.S. 208, 226) (1939). To impose

 an adverse inference sanction, the court must find that the party acted in bad faith. See In re

 Seroquel Prod. Liab. Litig., 244 F.R.D. 650, 657 (M.D. Fla. 2007); see also Austrum v. Fed.

 Cleaning Contractors, Inc., 149 F. Supp. 3d 1343, 1351 (S.D. Fla. 2016) (“The Eleventh Circuit

 requires that a party’s culpability rise above mere negligence before an adverse inference

 instruction may be imposed.”).

        Defendant should be precluded from offering any testimony or documents related to (i)

 his use of documents containing information about Plaintiff, (ii) Plaintiffs’ documents in his

 possession, (iii) his attempts, inquiries, preparations, or desire to purchase a broker-dealer, (iv)

 communications with any broker-dealers he considered purchasing. Plaintiffs are also entitled to

 adverse inferences from Defendant’s intentional withholding of responsive documents. Finally,

 the Court should award Plaintiffs the costs and attorneys’ fees associated with this motion and

 previous motions to compel, and their extensive meet and confer efforts with Defendant related

 to the subject discovery.

                                           CONCLUSION

        WHEREFORE, Plaintiffs respectfully request (1) at Defendant’s expense, a third party

 search Defendant’s email accounts, cloud storage, and digital devices for documents responsive

 to discovery, (2) Defendant be precluded from testifying or offering evidence on issues related to

 categories of discovery withheld by Defendant, (3) adverse inferences be made against

                                                   9
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 10 of 12 PageID 3252




  Defendant related to categories of discovery withheld by Defendant, and (4) reimbursement of

  reasonable fees and costs incurred by Plaintiffs in responding to Defendant’s multiple discovery

  violations and in bringing this motion.


  Dated this 6th day of December 2019

                                              /s/ Jordan Susman
                                              Charles J. Harder, Esq.
                                              Admitted Pro Hac Vice
                                              Jordan Susman, Esq.
                                              Admitted Pro Hac Vice
                                              HARDER LLP
                                              132 South Rodeo Drive, Suite 301
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              Email: charder@harderllp.com
                                              Email: jsusman@harderllp.com

                                              -and-

                                              Kenneth G. Turkel, Esq.
                                              Florida Bar No. 867233
                                              Shane B. Vogt, Esq.
                                              Florida Bar No. 0257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              Email: kturkel@bajocuva.com
                                              Email: svogt@bajocuva.com




                                                 10
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 11 of 12 PageID 3253




                 RULES 37(a)(1) and 3.01(g) CERTIFICATION OF COUNSEL

         Pursuant to Rule 37(a)(1), Federal Rules of Civil Procedure, and Rule 3.01(g), Local

  Rules for the Middle District of Florida, Plaintiffs conferred with Defendant in a good faith effort

  to resolve this discovery dispute. However, the parties were unable to reach a resolution.


  Dated this 6th day of December 2019

                                                /s/ Jordan Susman
                                                Charles J. Harder, Esq.
                                                Admitted Pro Hac Vice
                                                Jordan Susman, Esq.
                                                Admitted Pro Hac Vice
                                                HARDER LLP
                                                132 South Rodeo Drive, Suite 301
                                                Beverly Hills, CA 90212-2406
                                                Tel: (424) 203-1600
                                                Fax: (424) 203-1601
                                                Email: charder@harderllp.com
                                                Email: jsusman@harderllp.com

                                                -and-

                                                Kenneth G. Turkel, Esq.
                                                Florida Bar No. 867233
                                                Shane B. Vogt, Esq.
                                                Florida Bar No. 0257620
                                                BAJO | CUVA | COHEN | TURKEL
                                                100 North Tampa Street, Suite 1900
                                                Tampa, Florida 33602
                                                Tel: (813) 443-2199
                                                Fax: (813) 443-2193
                                                Email: kturkel@bajocuva.com
                                                Email: svogt@bajocuva.com




                                                  11
Case 8:18-cv-02869-VMC-CPT Document 140 Filed 12/06/19 Page 12 of 12 PageID 3254




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 6, 2019, the foregoing document was filed with
  the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney




                                                12
